Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 November 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 16-17, 20-25, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of “the CT region comprises a maximum value (CTbent)” (emphasis added) in claim 1 is considered to be indefinite for two reasons.  First, “the CT region” in e.g. Fig. 10 of the instant application).  According to standard claim drafting convention, any subsequent referencing of “the CT region” is therefore necessarily associated with the first introduced CT region (viz. CT region when the glass article is flat), and using “the CT region” to refer to a corresponding region when the initially flat glass is subjected to elastic bending (viz. cold bending), wherein such a region has experienced a shift in its location within the glass article, is therefore indefinite.  
Furthermore, as region of a glass under tension shifts upon bending (Fig. 10 of the instant application; Fig. 14 of the previously cited Chang reference; and Figs. 8A and 8B of the previously cited Cleary reference), the designation applicable to a glass when flat is no longer relevant when that same glass is subjected to cold bending.  For purpose of claim interpretation, the seventh clause in the body of claim 1 (viz. the one concerned with CTflat and CTbent) is considered to require a relationship between maximum tensile stress experienced by the glass article in a cold bent configuration vs. maximum tensile stress experienced by the glass article in a flat configuration.  It is suggested the claim by amended to adopt similar terminology, as doing so would allow defining of CTbent
As claims 2-12, 14, 16-17, 20-25, and 28-31 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-12, 14, 16-17, 20-25, and 28-31 are also held to be rejected.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Both “the periphery” and “the interior portion” lack antecedent basis.  Furthermore, the claim omits essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between the periphery and the glass article and relationship between the interior portion and the glass article.

Allowable Subject Matter
Claim 1 would be allowable if: a) the 35 U.S.C. 112(b) issue identified above is addressed and b) the thickness of the glass article is specified to be 0.1 to 0.8 mm.  
Claim 7 would be allowable if: a) the 35 U.S.C. 112(b) issue identified above is addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, 14, 16-17, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0022092 A1 (“DeMartino”) in view of U.S. 2018/0050948 A1 (“Faik”).
Considering claims 1-6, 8-12, and 14, DeMartino discloses an ion exchanged glass (viz. a glass which in its flat state would necessarily have a central tension region surrounded by a surface compressive layer, thereby reading on clauses 1-4 and 6 of claim 1), wherein the ion exchanged glass has the following characteristics: 
-maximum central tensile stress of 25 MPa or greater (id. ¶ 0074), which reads on the limitation of CTflat in the 7th clause of claim 1;
the entirety of the region under tension has a stress profile that may be defined by a power-law, in particular a parabolic power law (viz. one in which the exponent is 2) (id. ¶ 0089), which reads on the 5th clause of claim 1; and
-wherein the glass does not exhibit frangibility (id. ¶ 0131).
The various relevant disclosures of the reference at least overlap the corresponding claimed ranges.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Although maximal tension when bent is not taught, it is noted that as the claim does not specify a radius of curvature when the glass article is bent, CTbent may be associated with any conceivable curvature when the glass is cold bent.  As such, it is noted that it is known in the art to use cold-bent, ion exchanged glass to cover a vehicular display (Faik ¶ 0024, 0041, and 0046).  Specifically, Faik teaches that depending on usage, cold bent glass may exhibit radius of curvature of a few centimeters or may be only slightly bent as to exhibit a much larger radius of curvature (id. ¶ 0013).  Given that a glass that is only slightly bent experiences minimal additional bending tensile stress, it may be concluded that when the ion exchanged glass of DeMartino is used in applications where it is only slightly bent, there would be a very small increase in bending tensile stress, thereby satisfying the requirement of the 7th clause of claim 1.  DeMartino is analogous, for being directed to ion exchanged glasses having stress profile substantially similar to that of the instant application.  Faik is analogous, for being directed to the usage viz. the type of glass taught in DeMartino) may be used to make cold bent glasses, person having ordinary skill in the art has reasonable expectation of success that the glass of DeMartino may be slightly cold bent to form the cover of a vehicular display.  Person having ordinary skill in the art would have been motivated to use the ion exchanged glass of DeMartino as a slightly bent glass cover, as Faik is considered to have demonstrated that such an application of ion exchange glass is known in the art.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Re: clause 8 of claim 1, while DeMartino is silent re: fragmentation behavior of the ion exchanged glass when subjected to impact, Examiner takes the position that the ion exchanged glass is substantially similar to the glass of the instant application such that the ion exchanged glass of DeMartino would necessarily exhibit the claimed properties.
First, as discussed above, the ion exchanged glass of DeMartino already render obvious various limitations recited in claim 1.  Furthermore, DeMartino discloses the following relevant features that would render obvious the limitations of various dependent claims:
-maximum central tensile stress of 25 MPa or greater (DeMartino ¶ 0074), which renders obvious limitations of claims 2 and 3;
-surface compressive stress region having stress slope of 20 -200 MPa/ micron (id. ¶ 0088) and inner compressive stress region having stress slope of 3.5 MPa/ micron or less (id. ¶ 0086); these read on the various slopes recited in claim 4;
id. ¶ 0073), which reads on the limitation of claim 5;
-as there has to be a region having compressive stress value between that of the surface region and value of 0, such a region would read on the claimed knee region recited in claim 6;
-depth of compressive stress at about 0.25t (id. ¶ 0079), which reads on claim 8;
-a maximal CT of 25 MPa when the glass has a thickness of 1 mm, which reads on claim 9; and
-in view of Fig. 4 and ¶ 0089 of DeMartino, claims 10-12, and 14 are considered obvious.
Furthermore, the claimed fragmentation behavior (concerned with size of glass fragments after impact) is an indication of frangibility.  As the ion exchanged glass of DeMartino is not frangible (id. ¶ 0131), and as it may also possess various other traits discussed above (which would render obvious characteristics of the claimed glass), the ion exchanged glass of DeMartino is considered to be substantially similar to the glass recited in claim 1 as to possess the claimed fragmentation behavior.  DeMartino in view of Faik thus renders obvious claims 1-6, 8-12, and 14.
Considering claim 16, Fig. 3 of Faik shows a developable surface (as it is shaped solely by bending an originally flat glass, cf. stretching or tearing the flat glass).
Considering claim 17, as discussed above, the surface compressive stress may exceed 900 MPa.  As it is known that bending would necessarily impart tension to one surface (the convex surface) and compression to the other surface (the concave surface), 
Considering claim 20, Faik teaches that the radius of curvature may be a few centimeters (viz. tens of millimeters) or more (Faik ¶ 0013), which overlaps the claimed range.
Considering claim 21, the glass of DeMartino may be up to 1.0 mm thick (DeMartino clm. 1).
Considering claim 31, in view of the discussion in ¶ 17-19 above, the glass of DeMartino is also considered to possess the property recited in claim 31.

Claims 22-25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DeMartino and Faik, as applied to claim 1 above, and further in view of WO 2017/012913 A1 (referenced below using its U.S. counterpart publication, U.S. 2018/0208131 A1, henceforth “Mattelet”).
Considering claims 22-25, DeMartino and Faik as discussed above is silent re: the application of coating on the glass.
Mattelet teaches a vehicular trim element made of glass (Mattelet abs.), wherein both surfaces of the glass may be coated (id. ¶ 0057), with specific types of coating including anti-finger print coating (viz. an easy to clean surface), anti-reflection coating, anti-glare/anti-fingerprint coating, and decorative coating/enamel (id. ¶ 0056, 0064, and 0061).  Mattelet is analogous, for being directed to vehicle glass trim.  Given that both Mattelet and Faik are directed to the same field of endeavor (glass covers used in vehicles), person having ordinary skill in the art has reasonable expectation of success 
Considering claim 28, it is clear from the above that the anti-reflection coating is applied to one side of the glass, while the antiglare/anti-finger print coating is applied to the other (Mattelet ¶ 0056 and 0064).  Given that the decoration may be applied to either surface, either the combination of antiglare and decorative or the combination of decorative and anti-reflection is considered to be taught.
Considering claim 30, this claim is not considered to require an anti-glare surface comprising an etched surface and an anti-reflective surface comprising a multi-layer coating, given that claim 30 only further limits the materials used for the anti-glare and anti-reflective surface treatments recited in claim 25; viz. claim 30 requires two out of the following:  an easy-to-clean surface, an anti-glare surface comprising an etched surface, an anti-reflective surface comprising a multi-layer coating, a haptic surface, and a decorative surface.  Mattelet teaches that the antireflection coating may comprise a stack of dielectric layers (id. ¶ 0055).
	
Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-14, 16, 17, 20-25, and 28-30 over the limitation “substantially” (pg. 7 ¶ 8 of response filed 13 November 2020, henceforth “Response”) have been fully considered.  This rejection has been withdrawn, in view of amendments to claim 1.
Applicant's arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-14, 16, 17, 20-25, and 28-30 over the limitation “the CT region” (pg. 8 ¶ 1 of Response) have been fully considered, but is not deemed persuasive.  Examiner has provided suggestions in ¶ 5 of the present Office Action regarding recitations that would obviate the issue of indefiniteness while still claiming the intended subject matter.  Applicant is encouraged to contact Examiner regarding claim language incorporating the suggestions above.
All prior art rejections instated in the Final Office Action of 29 June 2020 have been withdrawn.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781